1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                         Case No.: 1:18-cr-00240-001 LJO
8                          Plaintiff,                  ORDER OF RELEASE
9          v.
10   FRANKIE THOMAS GOULDING,
11                         Defendant.
12

13          IT IS HEREBY ORDERED that defendant Frankie Thomas Goulding shall be released to
14
     a representative of “Recovery In Action Service”, John Gio Maione, from the Lerdo County Jail
15
     forthwith. Mr. Maione will then transport Frankie Thomas Goulding directly to the “Recovery
16
     In Action Services” located at Somerset, California to be admitted and complete residential
17
     program.
18

19          The defendant shall be released with conditions of pretrial service. The defendant shall

20   comply with the conditions set forth after interview.
21          Status Conference set for September 23, 2019, at 8:30am. before Judge O’Neill.
22
     IT IS SO ORDERED.
23

24      Dated:     August 19, 2019                           /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
25

26

27

28
